Title: To Thomas Jefferson from William Wirt, 24 June 1820
From: Wirt, William
To: Jefferson, Thomas


            Dear Sir
            
              Washington.
              June 24. 1820
            
          I beg leave to introduce to your acquaintance, Colo Allan M. Lane to whom Virginia has lately done an act of justice, in an order of council, for land bounty, in the revolutionary war—The testimonials of the merits of this gentleman in the war  of the revolution have been lately before you, from Genl Washington;—there with the testimony of his brother officers Judge Marshall & Majr Gibbons render it superfluous on my part to express my personal feelings and impressions in his favor; since no one knows better how to value a soldier and a soldier of the revolution—Yours mo. respectlyW Wirt